           Case 2:19-cv-02023-RSM-BAT Document 44 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    SUDHEER RAO MOTURI,                                CASE NO. C19-2023 RSM-BAT

 9                    Petitioner,                        MINUTE ORDER

10            v.

11    NATHALIE ASHER, Director of the Seattle
      Field Office of U.S. Immigration and
12    Customs Enforcement; et al.,

13                    Respondents.

14

15          The following MINUTE ORDER is made by direction of the Court, the Honorable

16   Ricardo S. Martinez, Chief United States District Judge:

17          On April 28, 2020, Respondents filed a Notice of Supplemental Authority attaching four

18   declarations. Dkt. #42. Respondents filed three of the declarations under seal (Dkt. #43) and

19   concurrently filed a Motion to Seal (Dkt. #41). Local Civil Rule 7(n) provides that prior to the

20   Court ruling “on a pending motion, a party may bring to the court’s attention relevant authority

21   issued after the date the party’s last brief was filed by serving and filing a Notice of Supplemental

22   Authority that attaches the supplemental authority without argument.” LCR 7(n).

23          The Court has never interpreted that rule to allow a party to submit substantive evidence

24   after briefing has been completed. See United States v. Microsoft Corp., No. C15-102RSM, 2015

     MINUTE ORDER – 1
           Case 2:19-cv-02023-RSM-BAT Document 44 Filed 04/29/20 Page 2 of 2



 1   WL 4496749, at *2 n.1 (W.D. Wash. June 17, 2015) (noting that LCR 7(n) provides a process

 2   “to bring new authority to the Court’s attention, not new evidence”) (emphasis in original);

 3   Blough v. Shea Homes, Inc., No. C12-1493RSM, 2014 WL 3694231, at *18 (W.D. Wash. July

 4   23, 2014) (striking supplemental exhibit filed, without leave of the Court, after the noting date).

 5          Accordingly, the Court STRIKES the declarations (Dkt. #42-1; Dkt. #43; Dkt. #43-1; and

 6   Dkt. #43-2) as procedurally improper. Because the Court strikes the declarations filed under seal

 7   from the record, the Court DENIES Respondent’s Motion to Seal (Dkt. #41) as moot.

 8          DATED this 29th day of April, 2020.

 9
                                                           WILLIAM McCOOL, Clerk
10
                                                           By: /s/ Paula McNabb
11                                                             Deputy Clerk

12

13

14

15

16

17

18

19

20

21

22

23

24

     MINUTE ORDER – 2
